Citation Nr: 1439163	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for onychomycosis (toe nail fungus).

4.  Entitlement to service connection for joint pains.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970 and from November 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO). 

In August 2010, the Veteran and his spouse testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

In February 2011, the Board remanded this appeal for additional development.  Following that Remand, the Agency of Original Jurisdiction (AOJ) granted service connection for migraines and posttraumatic stress disorder in a September 2012 rating decision.  Those issues are no longer before the Board.  

The issues of entitlement to service connection for residuals of a stroke, hypertension, onychomycosis, and joint pains are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current skin disability had onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have all been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  An appellant has a right compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The only issue decided in this document is decided in a manner fully favorable to the Veteran.  As such there is no need at this time to address whether VA has met its duties to notify and assist or whether there was compliance with Board's February 2011 Remand with regard to the skin issue.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A July 1971 service treatment record shows that the Veteran was diagnosed with an acneiform rash that lasted 6 days.  A November 1971 separation examination report showed an abnormal skin clinical finding that consisted of multiple furuncle and papular lesions of the gluteal region.  The in-service element of this claim is therefore met.  

The first post-service treatment for a skin condition is shown in a July 1995 VA treatment record that reports the Veteran was assessed with a rash on his legs.  An August 1997 VA treatment record shows that the Veteran was assessed with a rash on his back.  An April 2004 VA treatment record shows that the Veteran was diagnosed with multiple hyperpigmented mascules with central hypopigmentation of chest, upper back, shoulders, and lower legs.  A December 2005 VA treatment record shows that the Veteran was assessed with multiple skin abscesses.  Given the Veteran's report and the December 2005 treatment record, the Board finds the present disability element met.  

During the hearing before the undersigned, the Veteran testified that his skin rash began during service and that the skin rash has been recurrent ever since service.  This is evidence of a nexus between his in service skin rash and any current skin rash.  

A July 2012 VA examination report shows that the Veteran was diagnosed with nonspecific folliculitis.  The VA examiner described this skin disorder as nonspecific papules confined to areas with associated excoriation from scratching located on the upper back, both anterior arms below his elbows, and both anterior legs below his knees.  Skin areas not easily reachable to scratch were normal.  No pustules were seen and no lesions of chloracne were observed.  

The VA examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by active service.  The VA examiner's rationale was that the Veteran's claims file does not show any persistent skin disorders during his active military service.  The VA examiner concluded that the Veteran's current skin condition was more likely than not caused by his scratching and does not represent a skin disease.  Given the Veteran's reports and the previous findings of a skin disability, the Board does not place significant weight on this last statement of the examiner.  

The Board finds that the evidence clearly shows that the Veteran was treated on two occasions in-service for a skin condition and was diagnosed with acne and papular lesions.  However, following service, the first clinical evidence of a skin condition was not until 1995.  The absence of post-service findings, diagnosis, or treatment for over 24 years after discharge from service is one factor that tends to weigh against a finding of skin condition symptoms after service separation.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran is competent to provide evidence regarding his skin condition symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2013).

With regard to the Veteran's assertions that symptoms of a skin condition began during active duty and that he had those symptoms following service, the Board finds that the Veteran is competent.  Moreover, the Board considers the statements credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include his service medical records and post service treatment records which diagnosed the Veteran with various skin conditions.  Therefore, the Board will resolve reasonable doubt to find that the Veteran has had skin condition symptoms since service.

The Board is aware that the July 2012 VA examiner opined that the Veteran's skin condition was not at least as likely as not related to his military service.  The VA examiner's rationale consisted of the Veteran not having a persistent skin condition in service and as diagnosing the Veteran with a skin condition caused by scratching.  This is evidence unfavorable to his claim.  

The Veteran has been diagnosed with various skin conditions since separation from service, to include most recently folliculitis, after discharge.  The Board has considered those diagnoses coupled with the evidence pertinent to service, specifically, the service treatment records clearly showing that the Veteran was seen on two occasions for skin conditions, including a diagnosis of acne and papular lesions.  Highly significant in the Board's view are the Veteran's statements of skin condition symptoms in service and since service.  After considering all of the favorable and unfavorable evidence on this issue, the Board is left with reasonable doubt as to whether the Veteran's current skin disability had onset during his active service.  As it must, the Board resolves this reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Hence, service connection for a skin disability must be granted.  


ORDER

Entitlement to service connection for a skin disability is granted.


REMAND

Unfortunately, another remand is necessary in this case because the medical opinion evidence obtained pursuant to the Board's February 2011 Remand is not adequate concerning the Veteran's claims for entitlement to service connection for residuals of a stroke, hypertension, joint pains, and onychomycosis.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).  VA has not yet fulfilled its duty to assist the Veteran in obtaining evidence to substantiate his claims for entitlement to service connection for residuals of a stroke, hypertension, joint pains, and toe nail fungus. 38 U.S.C.A. § 5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the following paragraphs, the Board explains why the requested development is necessary.

The Veteran has asserted that his stroke, migraine headaches, hypertension, and joint pains are related to a head injury he sustained as a result of a motor vehicle accident in service.  His service treatment records reflect that as a result of his December 1969 motor vehicle accident, he sustained a broken nose and loosened teeth, but that all his injuries were limited to his head and neck.  Later December 1969 records also indicated that he had a questionable episode of loss of consciousness at the time of injury, returning for treatment of persistent dizziness and headaches; final diagnoses included a mild concussion.  January 1970 and February 1970 service treatment records also reflected the Veteran's report of cognitive problems, difficulty reading and writing, and continued headaches.  All of these service treatment records suggest that the Veteran sustained a head injury at the time of his December 1969 motor vehicle accident, and the Board finds that the opinion of a qualified medical professional, as to whether any of the claimed disabilities in question (stroke, migraine headaches, hypertension, or joint pains) are etiologically related to his December 1969 motor vehicle accident, is required.  

In the February 2011 Remand, the Board directed that VA provide an examination with regard to these claimed disabilities.  The Board specifically requested that the examiner provided a medical opinion regarding whether the Veteran's in-service motor vehicle accident caused any of these conditions.  An August 2011 VA examination report concerning these disabilities is absent for any opinion or discussion as to whether the motor vehicle accident caused these disabilities.  Rather, there is nothing more than a statement of fact regarding the occurrence of the accident.  The Veteran has a right as a matter of law to compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Another remand is therefore necessary.  

The February 2011 Remand directive concerning the onychomycosis issue specifically directed the VA examiner to provide a medical opinion concerning the etiology of this condition.  While the July 2012 VA examiner conducted an evaluation for a skin disorder, there was no mention or indication that the Veteran's feet were examined with regard to onychomycosis.  Moreover, the VA examiner failed to provide an opinion as to the etiology of any onychomycosis.  Therefore, on remand, a new VA examination must be provided for the Veteran and the VA examiner must provide an opinion concerning any toe nail fungus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examinations, by an examiner or examiners who have not previously examined him, to determine the existence and etiology of his claimed stroke residuals, hypertension, and joint pain.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  In providing the opinions requested by the Board, the examiner must discuss the relevance and significance of the Veteran's motor vehicle accident during service.  A mere recording of the history of this accident is not such a discussion.  His service treatment records reflect that as a result of his December 1969 motor vehicle accident, he sustained a broken nose and loosened teeth, but that all his injuries were limited to his head and neck.  Later December 1969 records also indicated that he had a questionable episode of loss of consciousness at the time of injury, returning for treatment of persistent dizziness and headaches; final diagnoses included a mild concussion.  January 1970 and February 1970 service treatment records also reflected the Veteran's report of cognitive problems, difficulty reading and writing, and continued headaches.  All of these service treatment records suggest that the Veteran sustained a head injury at the time of his December 1969 motor vehicle accident.  The examiner must accomplish the following:  

(a)  Provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the any residuals of a stroke are the result of his active service.  That is, was his stroke the result of his active service.  A complete rationale must be provided for any conclusion reached.  The rationale must include a discussion of the December 1969 motor vehicle accident and its significance as to the examiner's conclusion.  A mere recitation of the fact that the accident occurred and was documented is not sufficient.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his active service.  The examiner must provide a complete rationale for any conclusion reached.  The rationale must include a discussion of the December 1969 motor vehicle accident and its significance as to the examiner's conclusion.  A mere recitation of the fact that the accident occurred and was documented is not sufficient. 

(c)  Provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's joint pain is related to his military service.  The rationale must include a discussion of the December 1969 motor vehicle accident and its significance as to the examiner's conclusion.  A mere recitation of the fact that the accident occurred and was documented is not sufficient.

2.  Schedule the Veteran for a VA examination to determine the existence and etiology of his claimed onychomycosis of the toes.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All symptomatology and findings must be reported in detail.  The examiner must provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis had onset during or was caused by his active service.  

3.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.  

4.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


